Case 2:19-cv-10202-DDP-E Document 1-4 Filed 12/02/19 Page 1 of 31 Page ID #:197




                                                                           Exhibit 4
                                                                              -196-
Case 2:19-cv-10202-DDP-E Document 1-4 Filed 12/02/19 Page 2 of 31 Page ID #:198




                                                                           Exhibit 4
                                                                              -197-
Case 2:19-cv-10202-DDP-E Document 1-4 Filed 12/02/19 Page 3 of 31 Page ID #:199




                                                                           Exhibit 4
                                                                              -198-
Case 2:19-cv-10202-DDP-E Document 1-4 Filed 12/02/19 Page 4 of 31 Page ID #:200




                                                                           Exhibit 4
                                                                              -199-
Case 2:19-cv-10202-DDP-E Document 1-4 Filed 12/02/19 Page 5 of 31 Page ID #:201




                                                                           Exhibit 4
                                                                              -200-
Case 2:19-cv-10202-DDP-E Document 1-4 Filed 12/02/19 Page 6 of 31 Page ID #:202




                                                                           Exhibit 4
                                                                              -201-
Case 2:19-cv-10202-DDP-E Document 1-4 Filed 12/02/19 Page 7 of 31 Page ID #:203




                                                                           Exhibit 4
                                                                              -202-
Case 2:19-cv-10202-DDP-E Document 1-4 Filed 12/02/19 Page 8 of 31 Page ID #:204




                                                                           Exhibit 4
                                                                              -203-
Case 2:19-cv-10202-DDP-E Document 1-4 Filed 12/02/19 Page 9 of 31 Page ID #:205




                                                                           Exhibit 4
                                                                              -204-
Case 2:19-cv-10202-DDP-E Document 1-4 Filed 12/02/19 Page 10 of 31 Page ID #:206




                                                                           Exhibit 4
                                                                              -205-
Case 2:19-cv-10202-DDP-E Document 1-4 Filed 12/02/19 Page 11 of 31 Page ID #:207




                                                                           Exhibit 4
                                                                              -206-
Case 2:19-cv-10202-DDP-E Document 1-4 Filed 12/02/19 Page 12 of 31 Page ID #:208




                                                                           Exhibit 4
                                                                              -207-
Case 2:19-cv-10202-DDP-E Document 1-4 Filed 12/02/19 Page 13 of 31 Page ID #:209




                                                                           Exhibit 4
                                                                              -208-
Case 2:19-cv-10202-DDP-E Document 1-4 Filed 12/02/19 Page 14 of 31 Page ID #:210




                                                                           Exhibit 4
                                                                              -209-
Case 2:19-cv-10202-DDP-E Document 1-4 Filed 12/02/19 Page 15 of 31 Page ID #:211




                                                                           Exhibit 4
                                                                              -210-
Case 2:19-cv-10202-DDP-E Document 1-4 Filed 12/02/19 Page 16 of 31 Page ID #:212




                                                                           Exhibit 4
                                                                              -211-
Case 2:19-cv-10202-DDP-E Document 1-4 Filed 12/02/19 Page 17 of 31 Page ID #:213




                                                                           Exhibit 4
                                                                              -212-
Case 2:19-cv-10202-DDP-E Document 1-4 Filed 12/02/19 Page 18 of 31 Page ID #:214




                                                                           Exhibit 4
                                                                              -213-
Case 2:19-cv-10202-DDP-E Document 1-4 Filed 12/02/19 Page 19 of 31 Page ID #:215




                                                                           Exhibit 4
                                                                              -214-
Case 2:19-cv-10202-DDP-E Document 1-4 Filed 12/02/19 Page 20 of 31 Page ID #:216




                                                                           Exhibit 4
                                                                              -215-
Case 2:19-cv-10202-DDP-E Document 1-4 Filed 12/02/19 Page 21 of 31 Page ID #:217




                                                                           Exhibit 4
                                                                              -216-
Case 2:19-cv-10202-DDP-E Document 1-4 Filed 12/02/19 Page 22 of 31 Page ID #:218




                                                                           Exhibit 4
                                                                              -217-
Case 2:19-cv-10202-DDP-E Document 1-4 Filed 12/02/19 Page 23 of 31 Page ID #:219




                                                                           Exhibit 4
                                                                              -218-
Case 2:19-cv-10202-DDP-E Document 1-4 Filed 12/02/19 Page 24 of 31 Page ID #:220




                                                                           Exhibit 4
                                                                              -219-
Case 2:19-cv-10202-DDP-E Document 1-4 Filed 12/02/19 Page 25 of 31 Page ID #:221




                                                                           Exhibit 4
                                                                              -220-
Case 2:19-cv-10202-DDP-E Document 1-4 Filed 12/02/19 Page 26 of 31 Page ID #:222




                                                                           Exhibit 4
                                                                              -221-
Case 2:19-cv-10202-DDP-E Document 1-4 Filed 12/02/19 Page 27 of 31 Page ID #:223




                                                                           Exhibit 4
                                                                              -222-
Case 2:19-cv-10202-DDP-E Document 1-4 Filed 12/02/19 Page 28 of 31 Page ID #:224




                                                                           Exhibit 4
                                                                              -223-
Case 2:19-cv-10202-DDP-E Document 1-4 Filed 12/02/19 Page 29 of 31 Page ID #:225




                                                                           Exhibit 4
                                                                              -224-
Case 2:19-cv-10202-DDP-E Document 1-4 Filed 12/02/19 Page 30 of 31 Page ID #:226




                                                                           Exhibit 4
                                                                              -225-
Case 2:19-cv-10202-DDP-E Document 1-4 Filed 12/02/19 Page 31 of 31 Page ID #:227




                                                                           Exhibit 4
                                                                              -226-
